Exhibit 10.14

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

AMENDMENT NO. 5

TO THE

RESTATED DEVELOPMENT AND COMMERCIALIZATION

COLLABORATION AGREEMENT

THIS AMENDMENT NO. 5 (“Amendment”) to that certain Restated Development and
Commercialization Collaboration Agreement dated October 23, 2001 (“Restated
Agreement”), effective as of April 4, 2009 (“Amendment Effective Date”), is by
and between Otsuka Pharmaceutical Co., Ltd. (“Otsuka”), a corporation organized
and existing under the laws of Japan, having a principal place of business at
Shinagawa Grand Central Tower, 2-16-4 Konan, Minato-Ku, Tokyo, 108-8242 Japan,
and Bristol-Myers Squibb Company (“BMS”), a corporation organized and existing
under the laws of Delaware, having a principal place of business at Route 206
and Province Line Road, Princeton, New Jersey, 08540, USA.

RECITALS

WHEREAS, Otsuka and BMS have previously entered into the Restated Agreement and
an Amendment No. 1 (dated March 28, 2003), an Amendment No. 2 (dated June 5,
2003), an Amendment No. 3 (dated September 25, 2006) and an Amendment No. 4
(dated October 31, 2007), to the Restated Agreement (all such amendments, the
“Prior Amendments”);

WHEREAS, Otsuka and BMS now desire to further amend and supplement certain terms
and conditions of the Restated Agreement (as previously amended) as hereinafter
specified;

WHEREAS, Otsuka and BMS desire that all other terms and conditions of the
Restated Agreement (as previously amended) remain in full force and effect
except to the extent amended by this Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Otsuka and BMS agree as follows:

1. Capitalized terms in this Amendment shall have the same meaning as those in
the Restated Agreement, unless specifically defined otherwise in this Amendment.
All Section references are in regard to the Restated Agreement. References to
the term “Agreement” in the Restated Agreement shall be deemed to include the
Prior Amendments and this Amendment.

2. Except as expressly modified herein, the Restated Agreement shall remain in
full force and effect in accordance with its terms, as previously amended. To
the extent that there are any inconsistencies between this Amendment and the
Restated Agreement, as previously amended, the terms of this Amendment shall
supersede the Restated Agreement.

3. Extension of BMS’ Rights and Obligations. In accordance with Section 12.1 of
the Restated Agreement, BMS’ rights under the Restated Agreement in the United
States would (but for this Amendment) expire on the tenth calendar anniversary
of the date of First Commercial Sale of Product in the United States, which is
November 19, 2012. The Parties hereby agree in this Amendment, on the terms and
conditions set forth herein, to amend Section 12.1 of the Restated Agreement, as
it relates to the term of the Restated

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Agreement in the United States, to extend BMS’ rights and obligations (which
rights and obligations BMS may exercise or perform by or through one or more of
its Affiliates) under the Restated Agreement to develop and Commercialize
Product in the United States and to manufacture Product for sale in the United
States until April 20, 2015, subject to earlier termination in accordance with
Paragraph 10 or Paragraph 12 of this Amendment or Section 12 of the Restated
Agreement. The “U.S. Abilify Extension Term,” as used in this Amendment, means
the period commencing on January 1, 2010, and ending April 20, 2015; provided
that such period may terminate sooner in accordance with Paragraph 10 or
Paragraph 12 of this Amendment; provided further, that if the Restated Agreement
terminates early in accordance with the provisions of Section 12 of the Restated
Agreement, such period shall also terminate upon the date of termination of the
Restated Agreement.

4. Up-Front Extension Payment. In consideration of Otsuka’s agreement in this
Amendment to extend the term of BMS’ rights to develop, Commercialize, and
manufacture Product for the United States during the U.S. Abilify Extension
Term, BMS (itself or through one or more Affiliate(s) of BMS) shall pay, in the
aggregate, an up-front payment of Four Hundred Million U.S. Dollars (U.S.
$400,000,000) to Otsuka within five (5) Business Days subsequent to the
Amendment Effective Date of this Amendment. If one or more of BMS’ Affiliate(s)
shall make such payment to Otsuka, BMS shall so notify Otsuka on or about the
Amendment Effective Date and shall identify the Affiliate(s) that shall be
making such payment. Such amount is non-refundable and non-creditable against
any other payments due from BMS to Otsuka.

5. Modifications to Otsuka’s and BMS’ Shares of Product Net Sales in the U.S.
During the U.S. Abilify Extension Term.

(a) Background. Under the terms of the Restated Agreement (as amended) prior to
this Amendment, the basic allocation of Net Sales of Product in the United
States is sixty-five percent (65%) to BMS and thirty-five percent (35%) to
Otsuka, allocated as follows:

(i) as provided in Section 5.9.1(a), Otsuka or an Otsuka Affiliate receives [*]
of Net Sales in the United States;

(ii) as provided in Section 5.11.2(a)(3), Otsuka or an Otsuka Affiliate pays BMS
or a BMS Affiliate [*] of Net Sales in the United States for finished and
packaged Product sold to Otsuka’s Affiliates for sale in the United States
(under the BMS-OAPI Product Supply Agreement); and

(iii) as provided in Section 5.11.2(a)(1), BMS and its Affiliates pay Otsuka [*]
for Compound sold by Otsuka to BMS or BMS’ Affiliates (under the Otsuka-BMS
Compound Supply Agreement) for formulation into Product sold in the United
States.

The result of these transactions is a split of Net Sales in the United States of
sixty-five percent (65%) to BMS and thirty-five percent (35%) to Otsuka.

(iv) In addition to the foregoing 65/35 split, and in accordance with
Section 5.9.2(b) of the Restated Agreement, BMS, through one of its Affiliates,
pays Otsuka a royalty equal to an additional [*] on all Net Sales in the United

 

2

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

States attributable to or arising from the sale of any and all Product made by
BMS or its Affiliates.

(b) Modified Allocation of Net Sales in the United States between Otsuka and BMS
During the U.S. Abilify Extension Term. The Parties hereby agree in this
Amendment that, effective January 1, 2010, the apportionment of Net Sales in the
United States between Otsuka and BMS shall change as follows:

(i) in calendar year 2010, fifty-eight percent (58%) of Net Sales in the United
States shall be allocated to BMS (instead of sixty-five percent (65%)) and
forty-two percent (42%) of Net Sales in the United States shall be allocated to
Otsuka (instead of thirty-five percent (35%));

(ii) in calendar year 2011, fifty-three and one half percent (53.5%) of Net
Sales in the United States shall be allocated to BMS and forty-six and one half
percent (46.5%) of Net Sales in the United States shall be allocated to Otsuka;

(iii) in calendar year 2012, fifty-one and one half percent (51.5%) of Net Sales
in the United States shall be allocated to BMS and forty-eight and one half
percent (48.5%) of Net Sales in the United States shall be allocated to Otsuka;
and

(iv) in calendar years 2013 and 2014 and that portion of calendar year 2015 that
extends through the end of the U.S. Abilify Extension Term (April 20, 2015), Net
Sales in the United States shall be allocated between Otsuka and BMS according
to the following tiering structure, the amount of Net Sales and the allocation
thereof between BMS and Otsuka being determined on a calendar year-by-calendar
year basis:

 

2013-2015 Annual Net Sales Tiers

   % of Net Sales
in Tier to BMS     % of Net Sales
in Tier to Otsuka  

$0 – $2,700,000,000

   50 %    50 % 

$2,700,000,001 – $3,200,000,000

   20 %    80 % 

$3,200,000,001 – $3,700,000,000

   7 %    93 % 

$3,700,000,001 – $4,000,000,000

   2 %    98 % 

$4,000,000,001 – $4,200,000,000

   1 %    99 % 

In excess of $4,200,000,000

   20 %    80 % 

(v) For the avoidance of doubt, and as required by Section 5.9.2(b) of the
Restated Agreement, BMS shall continue during the U.S. Abilify Extension Term to
pay Otsuka the [*] royalty on all Net Sales in the United States attributable to
or arising from the sale of any and all Product made by BMS or its Affiliates,
which amount shall be in addition to Otsuka’s share of Net Sales as provided
above. The Parties agree to effect promptly an amendment to the Restated
Agreement and/or the applicable manufacturing agreement(s) between Otsuka (or
its applicable Affiliate) and BMS (or its applicable Affiliate) relating to BMS’
manufacturing of Product in standard tablet (swallowable) form for Otsuka for
sale in the United States to provide that Otsuka does not

 

3

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

have the right to terminate such manufacturing rights during the U.S. Abilify
Extension Term except in the case of: material breach by BMS; or (as provided in
Section 12.4(b) and Section 8.4 of the Restated Agreement) [*]; or the
Commercialization by BMS (or any of its Affiliates, licensees or sublicensees)
of a U.S. Competitive Product (as defined in Paragraph 11(c) below) in violation
of Paragraph 11 of this Amendment; or the early termination of this Amendment or
the Restated Agreement in accordance with Paragraph 3 above.

6. Modified Payment Procedures and Purchase Prices in the United States.
Section 5.9.3 of the Restated Agreement and Appendix G to the Restated Agreement
(which appendix is incorporated into the Restated Agreement as Exhibit 1 to
Amendment No. 1) set forth principles and procedures agreed upon by the Parties
for collecting, depositing and disbursing Product sales proceeds. Such
procedures remain in effect, subject to modification from time to time by mutual
written agreement of the Parties consistent with the agreed principles stated in
Section 5.9.3. In addition, the Parties shall discuss and amend the purchase
prices for Compound and Product set forth in Section 5.11.2(a) by mutual written
agreement as they mutually deem appropriate in light of the changed allocations
between them of Net Sales in the United States specified above in Paragraph 5 of
this Amendment.

7. Commercial Operations in the United States. BMS and Otsuka hereby agree that,
commencing January 1, 2010, and for the remainder of the U.S. Abilify Extension
Term, the Parties’ specific performance and payment obligations with respect to
the advertising, marketing, promotion, sales, distribution of, and provision of
medical education for, Product in the United States (“Commercial Operations”)
shall be as set forth in subparagraphs (a) through (i) of this Paragraph 7.

(a) Definitions. For purposes of this Amendment, the following terms shall have
the definitions set forth below:

(i) “Operational Expenses” means the following costs and expenses solely to the
extent specifically and directly attributable to conducting Commercial
Operations with respect to Product in the U.S. during the U.S. Abilify Extension
Term: (i) Commercial Costs; (ii) Distribution Costs; (iii) Medical Education
Activities Costs; and (iv) Indirect Costs. For clarity, Operational Expenses
shall not include, for example (but without limitation), (1) expenses related to
supply, manufacturing, pharmacovigilance, post-marketing surveillance, or
Product recall or (2) any allocation of overhead or general and administrative
costs. For clarity, each party will bear its own general and administrative
expenses, except to the extent that such expenses are included in the FTE Rate
for MRs and/or MSLs. In addition, any particular cost or expense meeting any of
the criteria set forth above to be included in “Operational Expenses” shall be
counted only once in calculating total Operational Expenses for a particular
period, notwithstanding that such cost or expense meets or falls within more
than one of such criteria.

(ii) “Commercial Costs” means the direct costs that are specifically
identifiable to the following sales, marketing and education activities of the
Parties relating to Product in the U.S.: (a) activities directed to the
advertising and marketing of such Product; (b) launch meetings; (c) costs of
advertising, public relations and medical education agencies;

(d) promotional programs and “lunch and learn” meetings; (e) speaker programs,
including

 

4

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

the training of such speakers; (f) development, publication and dissemination of
publications relating to such Product; (g) developing, obtaining and providing
training packages of such Product, promotional literature, promotional materials
and other selling materials; (h) developing and performing market research;
(i) developing information and data specifically intended for national accounts,
managed care organizations and group purchasing organizations, including
reimbursement programs; (j) administration, operation and maintenance of the
sales representatives (“Medical Representatives” or “MRs”) that promote Product
in the United States, district and regional sales management, home office
personnel who support the sales force, all as included in the FTE Rate;
(k) conducting Phase IV Clinical Trials on Product in the U.S.; (l) conducting
advisory board meetings or other consultant programs, the purpose of which is to
obtain advice and feedback related to the development or commercialization of
such Product in the U.S.; and (m) other ancillary services directly related to
the foregoing (to the extent not otherwise falling within subparagraphs
7(a)(ii)(a) through (l) above).

(iii) “Distribution Costs” means, with respect to a Product sold in the United
States during the U.S. Abilify Extension Term, all direct internal costs and out
of pocket costs incurred by BMS or its Affiliates in connection with the
following activities involved in distribution of such Product to a Third Party:
(i) handling and transportation to fulfill orders (excluding such costs, if any,
treated as a deduction in the definition of Net Sales); (ii) customer services,
including order entry, billing and adjustments, inquiry and credit and
collection; and (iii) direct cost of storage and distribution of the Product.

(iv) “Medical Education Activities Costs” means the direct costs incurred in
conducting the following activities designed to ensure or improve appropriate
medical use of, conduct medical education of, or further research regarding, a
Product sold in the U.S.: (a) maintaining MSLs (as defined below); and
(b) development, publication and dissemination of publications relating to such
Product in the U.S., as well as medical information services provided in
response to inquiries communicated via sales representatives or received by
letter, phone call or email.

(v) “Phase IV Clinical Trial” means a product support clinical trial of Product
conducted in the United States during the U.S. Abilify Extension Term. A Phase
IV Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials studying
Product that otherwise fit the foregoing definition.

(vi) “FTE Rate” is as defined on Exhibit 2.

(vii) “Indirect Costs” is as defined on Exhibit 2.

(b) Baseline Commercial Plan. BMS and Otsuka have agreed on baseline annual
performance obligations to be fulfilled by the Parties (or their respective
Affiliates) with respect to Commercial Operations in the United States
commencing January 1, 2010, including the annual number of Medical
Representatives and Medical Science Liaisons (“MSLs”) and annual detailing
requirements, and on baseline annual expenses to be incurred by the Parties (or
their respective Affiliates) for Commercial Operations in the United States
commencing January 1, 2010. Such baseline annual performance obligations and
baseline annual operating expenses are set forth in a

 

5

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

written plan mutually agreed by the Parties (the “Baseline Commercial Plan”),
which plan is attached as Exhibit 1 to this Amendment and is hereby incorporated
into the Restated Agreement as Appendix H thereto.

(c) Annual Commercial Plan. At least three (3) months prior to January 1 of each
calendar year during the U.S. Abilify Extension Term, commencing prior to
calendar year 2010, the JCC (or an Operational Team designated by the JCC) shall
consider, modify as it deems appropriate, and approve by mutual agreement a
written plan setting forth the Commercial Operations performance obligations and
operating expenses for the upcoming calendar year in the United States (the
“Annual Commercial Plan”). It is understood by the Parties that BMS will
continue to perform all Commercial Operations activities, except that Otsuka
shall deploy MRs and MSLs (together with BMS, as set forth herein), and shall
perform any other Commercial Operations activities agreed by the JCC (in which
case the allocation between the Parties of responsibility for performing a
particular item or activity will be set forth in the Annual Commercial Plan).
The Annual Commercial Plan shall specify the aggregate number of MRs and MSLs to
be deployed by the Parties in the United States and the total minimum detailing
requirements to be fulfilled by the Parties in the United States for the
upcoming calendar year (the “Annual Resource Commitment”) and shall include a
detailed budget for the operating expenses to be incurred by the Parties (in the
aggregate, and also broken down to specific budgets for the individual
categories of Commercial Operations covered by the Annual Commercial Plan) in
connection with Commercial Operations in the United States for the upcoming
calendar year (the “Annual Commercial Expense Budget”). For clarity, each Annual
Commercial Plan (and any amendment or modification to any Annual Commercial Plan
or any part thereof), including the allocation of responsibilities between the
Parties with respect to Commercial Operations activities, must be approved by
mutual agreement of the JCC (with neither Party having a tie-breaking vote with
regard to approval of any Annual Commercial Plan). If the JCC is unable to agree
upon and approve the Annual Commercial Plan for any calendar year during the
U.S. Abilify Extension Term, then the Baseline Commercial Plan attached as
Exhibit 1 to this Amendment shall govern the Parties’ obligations and the total
expense budget with respect to Commercial Operations in the United States for
such year, and the aggregate number of MRs and MSLs to be deployed by the
Parties in the United States and the total detailing requirements to be
fulfilled by the Parties in the United States set forth in the Baseline
Commercial Plan shall be deemed to be the Annual Resource Commitment for such
calendar year, and the aggregate expense budget set forth in the Baseline
Commercial Plan shall be deemed to be the Annual Commercial Expense Budget for
such year. From time to time during any such calendar year, the JCC may agree to
modify or amend the Annual Resource Commitment and/or the Commercial Expense
Budget for such year. Notwithstanding Section 5.1.2 of the Restated Agreement
(as amended by this Amendment), neither the BMS Chair nor the Otsuka Chair of
the JCC shall have the tie-breaking vote with respect to establishing any Annual
Commercial Plan or modifying any Annual Resource Commitment or Commercial
Expense Budget, which must be mutually agreed to by Otsuka’s Chair and BMS’
Chair on the JCC. For the avoidance of doubt, the JCC shall continue to have
final authority and responsibility for development of the Marketing Plans in
accordance with Section 5.2 of the Restated Agreement, and each Annual
Commercial Plan and the Baseline Commercial Plan shall form part of the
Marketing Plans for the United States; provided that, in the event of any
inconsistency between the terms of any Marketing Plan and the terms of the
Baseline Commercial Plan or any Annual Commercial Plan, the terms of the
Baseline Commercial Plan or Annual Commercial Plan (as the case may be) shall
govern.

 

6

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(d) Otsuka Promotional Efforts. Without limiting its right under Paragraph 7(g)
to contribute additional resources (at its expense), Otsuka (or its Affiliate)
shall have the right during the period commencing January 1, 2010, and ending
June 30, 2014, to deploy [*] MRs and [*]MSLs in the United States in each such
year, with the FTE Rates and Indirect Costs (as provided in Exhibit 2 to this
Amendment) associated with such MRs and MSLs being allocable between the Parties
as Operational Expenses.

At the time the JCC considers the Annual Commercial Plan for each calendar year
during the U.S. Abilify Extension Term, and in any event at least six (6) months
prior to January 1 of each year during the U.S. Abilify Extension Term, Otsuka
shall determine in its discretion, and shall inform BMS of, the number of MRs
and MSLs (up to the maximum numbers set forth above in this subparagraph (d))
that Otsuka (or its Affiliate) shall deploy during the upcoming calendar year.
The actual number of MRs and MSLs and details that Otsuka commits to deploy in a
particular calendar year during the U.S. Abilify Extension Term is referred to
in this Amendment as Otsuka’s “Required Resource Commitment” for such year. In
each calendar year during the U.S. Abilify Extension Term, Otsuka shall fulfill
its Required Resource Commitment for such year, and BMS shall fulfill the
balance of the Annual Resource Commitment for such year, which shall be the
difference between such Annual Resource Commitment and Otsuka’s Required
Resource Commitment for the year (such remainder being BMS’ “Required Resource
Commitment” for such year). Each Party’s Required Resource Commitment for each
calendar year during the U.S. Abilify Extension Term shall be set forth in the
Annual Commercial Plan for such calendar year.

As provided in greater detail in Exhibit 3 to this Amendment, each Party’s MRs
shall be assigned an equitable share of valuable, productive accounts and an
equitable share of responsibility for opinion leaders, large accounts and other
more desirable accounts and prescribers.

The JCC shall consult in good faith regarding, and shall mutually determine
(with neither Party having a tie-breaking vote), a reasonable plan and budget,
with a duration of no more than ninety (90) days (the “[*] Plan”), for the [*]
pursuant to this subparagraph (d). The [*] Plan shall also plan for [*]. In
making [*] during such transition, the Parties acknowledge that such transition
will involve disruption of [*] with respect to Product, but they shall work
cooperatively to minimize such disruption and to achieve an efficient and
cost-effective transition, and in manner consistent with the ultimate
achievement of the above-described equitable allocation of responsibility. The
[*] Plan shall be deemed to be an amendment to the applicable Annual Commercial
Plan, including the associated Annual Commercial Expense Budget. The Parties
acknowledge that such agreed transition arrangements may result in the inclusion
in such Annual Commercial Plan and Annual Commercial Expense Budget, and the
charging by either or both Parties of, Operational Expenses for [*] with respect
to the Product, during the limited period of such transition, than would
otherwise have been the case had Otsuka not exercised its right to deploy MRs
pursuant to this subparagraph (d).

(e) Co-Promotion Agreement. In furtherance of the terms and conditions set forth
in this Paragraph 7, the Parties shall enter into a co-promotion agreement (the
“Co-Promotion Agreement”) to be negotiated in good faith by the Parties and
entered into within one hundred

 

7

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

twenty (120) days subsequent to the Amendment Effective Date. The Co-Promotion
Agreement will include the specific terms set forth in Exhibit 3 to this
Amendment, along with additional commercially reasonable terms and conditions
customary in the industry for an agreement of this type. In the event of any
inconsistency between the terms of this Amendment and the terms of the
Co-Promotion Agreement, the terms of this Amendment shall prevail (unless the
Co-Promotion Agreement specifically states otherwise).

(f) Allocation and Payment of Operational Expenses.

(i) Each Annual Commercial Expense Budget shall itemize the Operational Expenses
to be incurred by the Parties in the applicable calendar year, in a detailed
manner with respect to each different category of Commercial Operations,
including (without limitation) costs of Product-related sales and promotional
literature, materials and supplies, costs of advertisements and press materials,
costs of educational symposia, conferences and programs, and the cumulative cost
of both Parties’ direct expenses for MRs and MSLs (on an FTE basis) budgeted to
be incurred in fulfilling each Party’s Required Resource Commitment in the
calendar year.

(ii) It is understood and agreed by the Parties that (A) all costs associated
with the Parties’ MRs and MSLs are included in the FTE Rates and Indirect Costs
set forth on Exhibit 2, and (B) costs associated with Otsuka’s employees other
than MRs and MSLs shall be included in Commercial Operational Expenses only if
and to the extent such other Otsuka employees will be performing Commercial
Operation activities as provided in any Annual Commercial Plan or as otherwise
agreed by the JCC. For clarity, each Party shall bear its own costs of
recruiting, relocation and severance relating to MRs and MSLs, and such costs
shall not be included in the FTE Rate for MRs or MSLs or Commercial Operational
Expenses.

(iii) Each Party shall provide bonuses and/or other incentive compensation to
its MRs so as to encourage appropriate maximization of Product sales.

(iv) During each calendar year commencing January 1, 2010, and ending
December 31, 2012, Otsuka shall pay thirty percent (30%) and BMS shall pay
seventy percent (70%) of the total annual Operational Expenses incurred by the
Parties in the United States during the applicable year up to, but not exceeding
(except as approved by the JCC, with neither Party having the tie-breaking
vote), the total amount set forth in the Annual Commercial Expense Budget for
the applicable calendar year (as such budget may be amended by the Sales Force
Transition Plan described in subparagraph (d) above), regardless of whether
Otsuka’s Required Resource Commitment in a given calendar year is greater or
less than thirty percent (30%) of the Annual Resource Commitment in such year.

(v) During each calendar year commencing January 1, 2013, and ending on the
expiration or termination of the U.S. Abilify Extension Term, Otsuka and BMS
shall each pay fifty percent (50%) of the total annual Operational Expenses
incurred by the Parties in the United States for the applicable calendar year up
to, but not exceeding (except as approved by the JCC, with neither Party having
the tie-breaking vote), the total amount set forth in the Annual Commercial
Expense Budget during the applicable calendar year (as such budget may be
amended by the Sales Force Transition Plan described in subparagraph (d) above),
regardless of whether Otsuka’s Required Resource Commitment in a given calendar

 

8

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

year is greater or less than fifty percent (50%) of the Annual Resource
Commitment in such year.

(g) Additional Expenses. Either Party may, in its discretion, contribute more
than its Required Resource Commitment in any calendar year (i.e., either BMS or
Otsuka may deploy

more MRs and/or may increase its detailing of Product over and above the
obligations set forth in the Annual Commercial Plan (or Baseline Commercial
Plan, as the case may be)), and either Party may invest in or conduct additional
Commercialization activities that are not included in the applicable Annual
Commercial Plan and thus incur associated Operational Expenses in excess of the
applicable Annual Commercial Expense Budget (as set forth in subparagraph
(c) above) (“Additional Expenses”), provided that the JCC reviews and approves
such activities and associated Additional Expenses in order to facilitate
appropriate coordination of sales calls and consistency with the overall
marketing effort of the then-current Marketing Plan (such approval not to be
unreasonably withheld or delayed). Additional Expenses incurred by a Party in a
calendar year shall be borne one hundred percent (100%) by such Party.

(h) Cost Overruns or Reallocations. If a Party anticipates that, in conducting
Commercial Operations activities in the United States, it shall incur
Operational Expenses that are in excess of [*] over the amount budgeted for a
particular category in the Annual Commercial Expense Budget (i.e., the Patient,
Payor, or Professional category), or where a shift in expenses from one such
category to another would result in a reallocation between such categories of
over [*] in the applicable Annual Commercial Expense Budget, then such Party
shall inform the other Party of such anticipated cost overrun or reallocation as
soon as possible, and the JCC will meet and discuss the causes of such overrun
or reallocation and whether to modify the Annual Commercial Expense Budget to
address such possible overrun or reallocation, including the re-allocation of
certain expenses in such Annual Commercial Expense Budget from other activities
to the activity that is the subject of any such excess, but in any case, with
the goal of keeping the aggregate Annual Commercial Expense Budget unchanged
(unless the Parties otherwise agree).

(i) Payment of Operational Expenses. Following the Amendment Effective Date, the
Parties shall discuss and agree upon reasonable procedures for paying,
reimbursing and/or reconciling the Operational Expenses to be incurred and paid
by each Party according to the above subparagraphs of this Paragraph 7, which
procedures are intended to ensure that each Party will incur and bear its
appropriate allocation (as set forth in subparagraph (f) above) of the Annual
Commercial Expense Budget for the particular calendar year. Such procedures
shall be subject to modification from time to time by mutual written agreement
of Otsuka and BMS, as needed or appropriate to ensure accurate and efficient
sharing of the Operational Expenses incurred in accordance with the terms of
this Paragraph 7.

(j) Amendment of Restated Agreement. The following provisions of the Restated
Agreement are hereby amended to the extent necessary to give effect to
subparagraphs (a) through (i) above and Exhibit 3: Section 5.2 (Marketing
Plans); Section 5.3.1(d) (references to BMS’ sole cost); Section 5.3.2(b)
(references to BMS’ obligations, at its sole cost, to prepare advertising and
promotional materials and implement marketing and promotional activities and
strategies); Section 5.3.3(a) (second sentence); Section 5.3.4 (first paragraph
and subsections (a), (b), (e) – (g) as such subsections pertain to reimbursement
of Otsuka’s direct expenses incurred in the United States); Section 5.3.5 (Sales
Team Assignments) (the sixth, seventh, eighth and ninth

 

9

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

sentences); Section 5.3.8 (Exchange of Marketing Information); and Section 5.6
(first sentence). Except as so amended, each Party’s respective rights and
obligations under the Restated Agreement (as amended) regarding
Commercialization of Product in the United States and throughout the Territory
remain in full force and effect.

(k) Records and Audits. Each Party shall keep (and cause its Affiliates to keep)
complete and accurate books, records and accounts reflecting all Operational
Expenses incurred by such Party in the U.S., as are required to determine, in a
manner consistent with GAAP and this Agreement, the sums or credits due under
this Paragraph 7 of this Amendment. All such books, records and accounts shall
be retained by such Party until the later of (a) three (3) years after the end
of the period to which such books, records and accounts pertain and (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by applicable law. Each
Party shall have the right to have an independent certified public accountant,
reasonably acceptable to the audited Party, to have access during normal
business hours, and upon reasonable prior written notice, to examine only those
books, records and accounts of the audited Party (and its Affiliates) as may be
reasonably necessary to determine, with respect to any calendar year ending not
more than three (3) years prior to such Party’s request, the correctness or
completeness of any report, payment or reconciliation made under this Paragraph
7 with respect to the incurrence, payment and allocation of Operational Expenses
in the United States The foregoing right of review may be exercised only once
per year and only once with respect to each such periodic report and payment.
Results of any such examination shall be: (a) limited to information relating to
Product in the United States; (b) made available to both Parties; and
(c) subject to Section 10.1 of the Restated Agreement (Confidentiality). The
Party requesting the audit shall bear the full cost of the performance of any
such audit, unless such audit discloses a variance to the detriment of the
auditing Party of more than five percent (5%) from the amount of the original
report, reconciliation or payment calculation, in which case the audited Party
shall bear the full cost of the performance of such audit. The results of such
audit shall be final, absent manifest error.

8. JCC Decision Making. BMS and Otsuka agree that, commencing January 1, 2013,
and for the remainder of the U.S. Abilify Extension Term, Otsuka shall designate
one of its JCC members to be Chair of the JCC, BMS shall designate one of its
JCC members to be Co-Chair of the JCC and, in the event of a tie vote on the JCC
regarding a matter relating to Commercialization of Product in the United
States, and other matters within the authority of the JCC for activities in the
U.S., the vote of the Chair designated by Otsuka shall prevail; provided, that
(a) neither Party shall have final decision-making authority (but the Parties
shall act by mutual agreement) with respect to matters relating to pricing or
discounting of Product or key messaging to key customer groups (i.e.,
physicians, payors and patients), and (b) neither the Otsuka Chair, the JCC nor
any Marketing Plan approved by the JCC may impose additional expenses or
obligations on BMS or its Affiliates beyond those specified in the Baseline
Commercial Plan without the prior written consent of BMS. Section 5.1.2 of the
Restated Agreement and any other provisions in the Restated Agreement that refer
to the tie-breaking authority of BMS (such as Section 5.1.4(k)) are hereby
amended to the extent necessary to give effect to this Paragraph 8.

9. Co-Promotion in Canada and the Nordic Countries.

(a) Co-Promotion in Canada. Otsuka shall have the right, from time to time, to
elect to provide [*] of the total number of MRs in Canada (without requiring
BMS’ consent, except in the one instance described below); provided that:
(i) any such election by

 

10

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Otsuka to co-promote in Canada shall be made no later than thirty (30) days
subsequent to a determination by the JCC to increase the number of MRs deployed
in Canada, with the first such instance being the determination by the JCC to
deploy a total of [*] MRs in Canada; however, notwithstanding the foregoing, if,
the first time subsequent to initial launch of Product in Canada, the JCC
decides to increase the number of MRs in Canada to a total of less than [*] MRs,
then, with BMS’ consent, Otsuka shall have the right to deploy all or part of
such incremental number of MRs; (ii) in no case shall the number of Otsuka’s MRs
deployed as a result of such election exceed (A) [*] of the total number of MRs
the JCC determines to deploy in Canada or (B) [*] of MRs in Canada that is made
by the JCC in connection with such determination; (iii) such Otsuka MRs shall be
deployed in a manner consistent with a commercialization plan for Canada
determined by the JCC and consistent with subparagraph (c) below; and (iv) costs
associated with such MRs shall be borne by BMS and paid to Otsuka at an FTE rate
agreed by the JFC, which shall be determined by reference to (and shall in no
event be less than) the BMS FTE rate for BMS MRs in Canada (which rate shall
cover all direct costs of such MRs, including allocation of costs of management
and related functions for operating the MR sales force that are not otherwise
provided by BMS). As an example, if BMS had [*] MRs in Canada and the JCC
decided to add [*] more MRs (for a total of [*] MRs) in Canada, Otsuka would
have the right at such time to provide [*] of the additional [*] MRs to be
deployed in Canada at such time ([*]), and BMS would provide the balance.

(b) Co-Promotion in Nordic Countries. Otsuka shall have the right to provide [*]
MRs, on a country-by-country basis, that are included in any commercial plan for
Finland, Norway, Sweden and/or Denmark (collectively, the “Nordic Countries”),
upon twelve (12) months advance written notice to BMS (on a country-by-country
basis); provided that (i) such MRs shall be deployed in a manner consistent with
the commercialization plan for the applicable Nordic Country determined by the
JCC and consistent with subparagraph (c) below, and (ii) the cost of any such
MRs shall be borne by Otsuka.

(c) Co-Promotion Agreements for Canada and the Nordic Countries. In furtherance
of the terms and conditions set forth in subparagraphs (a) and (b) above, the
Parties or their respective Affiliates shall enter into co-promotion agreements
covering the co-promotion activities contemplated by such subparagraphs, such
agreements to be negotiated in good faith by the Parties and entered into (i) in
the case of Canada, within one hundred twenty (120) days subsequent to the
Amendment Effective Date and/or (ii) with respect to any given Nordic Countries,
no later than hundred twenty (120) days subsequent to Otsuka’s election to
co-promote in such Nordic Country, which agreements shall include provisions to
implement the terms generally as set forth in this Paragraph 9 and applicable
provisions in Exhibit 3 to this Amendment (including, without limitation, those
pertaining to equitable assignment of the Parties’ sales forces and the training
of Otsuka’s MRs), along with additional commercially reasonable terms and
conditions customary in the industry for agreements of this type.

10. Termination for Generic Entry in the United States.

(a) Definitions:

(i) “Generic Sales” means that there are sales of Generic Product to customers
(including distributors, retailers, managed care entities, government entities
or patients in the United States for FDA-approved use in the Field.

 

11

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(ii) “Generic Product” means a pharmaceutical product [*] that is sold by a
Third Party in the United States pursuant to either (A) [*], or (B) [*].

(iii) “Date of Generic Sales” means the date that Generic Sales first commence
in the United States.

(iv) “Generics Termination” is as defined in Paragraph 10(b) below.

(b) BMS Right of Termination. If there are ongoing Generic Sales during the U.S.
Abilify Extension Term, and such Generic Sales have not been caused to cease by
issuance of a temporary restraining order or preliminary injunction (or other
similar order), or have not otherwise discontinued, within [*] subsequent to the
Date of Generic Sales (unless Otsuka agrees to a shorter period), then, on
written notice delivered to Otsuka no later than [*] after the date that is the
end of the foregoing [*] period (or such shorter period if Otsuka has agreed),
BMS may terminate its rights in the United States under this Amendment during
the U.S. Abilify Extension Term (“Generics Termination”), such termination to be
effective upon Otsuka’s receipt of such notice.

(c) Consequences of Generics Termination. Upon Generics Termination, the
following shall occur:

(i) Paragraphs 3, 5(b), 6, 7, 11, 12, 13 and 16 of this Amendment will
automatically terminate on the effective date of the Generics Termination
(except that such termination shall not release a Party from any liability or
obligation that already has accrued under such Paragraphs prior to such
termination), and the Parties’ rights and obligations in the United States
thereafter with respect to Product shall be as stated in the Restated Agreement,
as amended prior to this Amendment, but subject to the other provisions of this
subparagraph (c) and to the surviving provisions of this Amendment (to the
extent applicable to the United States). For the avoidance of doubt, the other
Paragraphs in this Amendment not specified above shall continue in full force
and effect and shall not be terminated upon Generics Termination. Further for
the avoidance of doubt, in the event of Generics Termination, BMS’ rights in the
United States under the Restated Agreement with respect to Product shall
terminate on the later of the effective date of the Generics Termination or
November 19, 2012.

(ii) If the Generics Termination occurs prior to November 20, 2012, then:
(1) BMS shall immediately undertake and conduct all of its obligations and
responsibilities for conducting and paying for the Commercialization of Product
in the United States, and shall continue fulfilling all of its other obligations
relating to Product in the United States, under and in accordance with the terms
of the Restated Agreement (as amended prior to this Amendment), subject to the
other provisions of this subparagraph (ii); (2) the Parties shall work
cooperatively and in good faith (through the JCC) to adjust, in a commercially
appropriate manner, promptly and efficiently, the ongoing detailing and
promotion of Product in the United States to address the changed market
conditions resulting from ongoing Generic Sales, subject to the other terms of
this subparagraph (ii); provided that, regardless of the Generics Termination,
until November 20, 2012 (the date of

 

12

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

termination of the Restated Agreement in the United States), and consistent with
Section 5.3.3(a) and Section 5.3.4 of the Restated Agreement, Otsuka shall have
the right to deploy up to [*] MRs promoting Product in United States and BMS
shall be obligated to pay Otsuka for the direct expenses of the actual number of
Otsuka’s MRs promoting Product in United States up to [*] Otsuka MRs; and
(3) the Post-Termination Services Agreement and Post-Termination Supply
Agreement entered into by the Parties concurrently with this Amendment (the “P-T
Services Agreement” and the “P-T Supply Agreement,” respectively) shall remain
in effect, shall automatically be in force on November 20, 2012, unless Otsuka
elects not to obtain services or Product supply in the United States under such
agreements, and shall continue in effect until the date that is thirty-six
(36) months after the effective date of the Generics Termination unless either
such agreement is terminated earlier in accordance with its terms.

(iii) If the Generics Termination occurs on or after November 20, 2012, then:
(1) BMS shall fulfill all of its obligations under Section 12.7 and Section 13
of the Restated Agreement (as amended); (2) the Parties shall work cooperatively
and in good faith to transition to Otsuka, as quickly as practicable after BMS’
notice of Generics Termination, the ongoing Commercialization of Product in the
United States (except as otherwise provided below); and (3) the P-T Services
Agreement and the P-T Supply Agreement shall remain in effect and shall
automatically be in force on the effective date of the Generics Termination,
such that BMS shall continue to provide certain services with respect to the
ongoing Commercialization of Product in the United States, such as order
processing, inventory control, Product distribution, pharmacovigilance and
similar functions, and ongoing manufacture and supply of Product for sale in the
United States, in accordance with the terms of such agreements until such time
as such agreements terminate, and BMS shall facilitate enabling Otsuka or its
designee(s) to provide such services and manufacture Products through the
transfer of know-how as requested by Otsuka, in accordance with the terms of
such agreements.

(iv) If the Date of Generic Sales occurs prior to [*], then (unless Otsuka
disputes that Generics Termination is appropriate under Paragraph 10(b) above)
(1) Otsuka shall pay to BMS (or an Affiliate of BMS designated by BMS) a
Generics Termination Fee equal to the amount calculated in accordance with
Exhibit 4 to this Amendment relating to the Date of Generic Sales, such amount
being payable in two installments as follows: (A) fifty percent (50%) of the
Generics Termination Fee shall be payable within one hundred twenty (120) days
after the effective date of the Generics Termination, and (B) the remaining
fifty percent (50%) of the Generics Termination Fee shall be payable on the date
that is eighteen (18) months after the effective date of the Generics
Termination; and (2) the Oncology Collaboration Agreement shall terminate
effective as of the date that BMS (and/or its Affiliate) has paid to Otsuka all
Collaboration Fees due Otsuka under the Oncology Collaboration Agreement based
on sales of Products (as defined in the Oncology Collaboration Agreement) that
are booked through the Date of Generic Sales.

(v) If the Date of Generic Sales occurs on or after [*], but prior to the end of
the U.S. Abilify Extension Term, then Otsuka shall not owe BMS any fee in
connection with the Generics Termination, but the term of the Oncology
Collaboration Agreement shall automatically be deemed to continue until the date
that BMS (and/or its Affiliate) has paid to Otsuka all Collaboration Fees due
Otsuka under the Oncology Collaboration Agreement based on sales of Products (as
defined in the Oncology Collaboration Agreement) that are booked through the
date calculated in accordance with Exhibit 4 of this Amendment relating to the
Date of Generic Sales, at which time the Oncology Collaboration Agreement will
automatically terminate pursuant to Section 12.3(a) of the Oncology
Collaboration Agreement.

 

13

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

11. Competitive Product. Each Party’s rights and obligations with respect to
Competitive Product in the European Union and the Rest of Territory remain as
set forth in Section 7 (“Competitive Products”) of the Restated Agreement.
Section 7 is hereby amended as follows with respect to the Parties’ rights and
obligations pertaining to Competitive Product in the United States (Competitive
Product being re-defined as “U.S. Competitive Product” for this purpose), which
rights and obligations in the United States apply to U.S. Competitive Product
(as defined below) and not to Competitive Products as defined in the Restated
Agreement:

(a) BMS Right to Commercialize U.S. Competitive Product in the United States. In
consideration of the rights granted to BMS by Otsuka under the Restated
Agreement (as amended) with regard to the United States, including the
Commercialization rights for Product in the United States during the U.S.
Abilify Extension Term, BMS covenants and agrees that neither BMS nor any of its
Affiliates, licensees or sublicensees (except only to the extent that any
licenses or sublicenses to such licensees or sublicensees (1) were entered into
prior to January 1, 2009, and (2) granted to such licensees or sublicensees
exclusive rights to compounds without BMS retaining the right to co-develop or
co-commercialize such compounds (or, where BMS has such right, BMS refrains from
exercising any rights with respect thereto)) shall Commercialize (other than the
performance of pre-launch activities that are not designed or anticipated to
affect sales of Product) any U.S. Competitive Product (as defined below) in the
United States at any time prior to [*]; provided that, the foregoing covenant
shall not apply to BMS’ licensees or sublicensees to the extent their licenses
or sublicenses from BMS grant rights only to research tools or formulation
patents that do not relate to any specific compound or specific product.
Commencing on [*], BMS and its Affiliates, licensees and sublicensees may
Commercialize a U.S. Competitive Product in the United States, subject to BMS’
ongoing fulfillment of all other of its obligations under the Restated Agreement
(as amended) through the term of the Restated Agreement (as amended), including,
without limitation, those pertaining to Commercialization of Product in the
United States (including Commercial Operations and payment of its share of
Operational Expenses). Any such Commercialization of a U.S. Competitive Product
prior to [*], in the United States shall constitute a material breach of the
Restated Agreement (as amended). For the avoidance of doubt, the provisions of
the first paragraph of Section 7.1 of the Restated Agreement (pertaining to
generic product) continue to apply to BMS and its Affiliates in the United
States.

(b) Promotion of U.S. Competitive Product. MRs who are assigned to promote
Product during the U.S. Abilify Extension Term shall not, prior to [*], promote
any other product that is a U.S. Competitive Product without the other Party’s
prior written consent. In the event that a Party does not provide such consent,
the other Party shall ensure that its MRs that have direct responsibility on a
day-to-day basis for the promotion of Product (but excluding, for clarity,
district managers or regional managers) shall be separate from those MRs that
are responsible for the promotion of such U.S. Competitive Product.

(c) As used herein, “U.S. Competitive Product” means any product, other than
Product, which carries a labeled indication approved by the applicable
regulatory authority that is substantially the same as a labeled indication for
Product as of the Amendment Effective Date (e.g., schizophrenia; bipolar mania,
mixed or maintenance; or adjunctive therapy for major depressive disorder)
approved by the same regulatory authority; provided that, where a product
carries a labeled indication for adjunctive therapy for major depressive
disorder (and does not carry any other labeled indication substantially the same
as a labeled indication for Product as of the

 

14

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Amendment Effective Date), such product shall not be deemed a U.S. Competitive
Product if such product is Commercialized by BMS or its Affiliate and contains
or comprises a compound that BMS (but not an Affiliate or successor of BMS) was
already developing as of the Amendment Effective Date. For clarity, a product
that carries a labeled indication for first-line therapy or monotherapy for
major depressive disorder, but does not carry a labeled indication substantially
the same as a labeled indication for Product as of the Amendment Effective Date,
is not a U.S. Competitive Product. Further for clarity, it is agreed that any
Otsuka product based on its IM Depot formulation containing Compound is not, and
is excluded from the definition of, a “U.S. Competitive Product.”

12. BMS Change of Control. In the event BMS acquires, is acquired by, or
otherwise merges or consolidates with a third party, each Party’s rights and
obligations outside of the United States shall remain as set forth in
Section 12.6 of the Restated Agreement (as amended). If BMS undergoes a Change
of Control (as defined in subparagraph (e) below) or if BMS acquires any
interest in a Comparable Product through any merger, acquisition, consolidation
or other business combination that is not a Change of Control, each Party’s
rights and obligations with respect to the United States shall be as set forth
in this Paragraph 12, and Section 12.6 of the Restated Agreement is hereby
amended as follows with respect to the Parties’ rights and obligations in the
United States:

(a) If BMS undergoes a Change of Control, then, except as otherwise provided in
subparagraphs (b) , (c) and (d) below, the Restated Agreement (as amended) shall
remain in full force and effect, and the Surviving Entity (as defined in
subparagraph (e) below) shall continue to perform all obligations under the
Restated Agreement (as amended).

(b) If BMS enters into an agreement or transaction, or series of agreements or
transactions, with a Third Party Entity that, taken together, constitute or when
consummated would constitute a Change of Control (as defined in subparagraph
(e) below) and (A) such Third Party Entity is developing or Commercializing an
Alternative Product (as defined in subparagraph (e) below) in the United States
as of the date that BMS first enters into such agreement(s) or transaction(s),
and (B) the Surviving Entity, the Third Party Entity or BMS is required by
applicable United States law or regulatory action to divest, as a condition of
closing such Change of Control, either Product or such Alternative Product, then
BMS shall provide written notice to Otsuka promptly after first being informed
by the Federal Trade Commission (“FTC”) or other applicable U.S. governmental
entity that the Surviving Entity, the Third Party Entity or BMS (as the case may
be) is required, as a condition of closing such Change of Control, to divest
Product or such Alternative Product, notifying Otsuka of such requirement. As
soon as practicable thereafter, but no later than thirty (30) days after first
being informed by the FTC or other applicable U.S. governmental entity that the
Surviving Entity, the Third Party Entity or BMS (as the case may be) is
required, as a condition of closing such Change of Control, to divest Product or
such Alternative Product, BMS shall notify Otsuka in writing whether such entity
elects to divest its interest in Product or the Alternative Product (such
notice, the “BMS Election Notice”). If the BMS Election Notice notifies Otsuka
that the Third Party Entity, the Surviving Entity or BMS (as the case may be)
elects to divest its interest in the Alternative Product, then such entity shall
divest such Alternative Product and all interests therein promptly and all of
the Parties’ respective rights and obligations under the Restated Agreement
(including this Amendment) and under the Oncology Collaboration Agreement shall
continue in full force and effect in accordance with the terms of such
agreements. If the BMS Election Notice notifies Otsuka that the Third Party
Entity, the Surviving Entity or BMS (as the case may be) elects to divest its
interest in Product, then, within sixty (60) days after its receipt of the BMS
Election Notice, Otsuka shall choose between

 

15

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Option 1 and Option 2 as described in clause (1) and clause (2) below, by
providing written notice of such choice to BMS (such notice, the “Otsuka
Election Notice”).

(1) Option 1. If Otsuka elects Option 1, all of BMS’ rights to Commercialize
Product in the United States shall be terminated, such termination to be
effective upon the closing date of the Change of Control (such effective date,
the “Reversion Date”), subject to BMS’ obligations thereafter to ensure a
seamless transition to Otsuka as described below. Further, in the event Otsuka
elects Option 1, all of Otsuka’s rights under the Oncology Collaboration
Agreement shall continue in full force and effect in accordance with the terms
of such agreement, and Otsuka shall pay to BMS, [*], the price determined
pursuant to the terms of Exhibit 5 of this Amendment based upon the Reversion
Date (such price, “Option 1 Termination Price”); or

(2) Option 2. If Otsuka elects Option 2, all of BMS’ rights to Commercialize
Product in the United States shall be terminated effective on the Reversion
Date, subject to BMS’ obligations thereafter to ensure a seamless transition to
Otsuka as described below, and (A) in the event that the Reversion Date occurs
prior to [*], all of Otsuka’s rights under the Oncology Collaboration Agreement
shall terminate, and Otsuka shall pay to BMS, [*], the price determined pursuant
to the terms of Exhibit 5 of this Amendment (“Option 2 Termination Price”), or
(B) in the event that the Reversion Date occurs on or subsequent to [*], Otsuka
shall owe no fee or compensation of any kind to BMS and all of Otsuka’s rights
under the Oncology Collaboration Agreement shall continue in full force and
effect in accordance with the terms of such agreement until BMS (and/or its
Affiliate) has paid to Otsuka [*] calculated in accordance with Exhibit 5 of
this Amendment relating to the Reversion Date (the “Option 2 Continuation
Date”).

In the case of either Option 1 or Option 2, (A) BMS shall fulfill all
obligations under the Restated Agreement (including this Amendment) through the
Reversion Date, including without limitation, all of BMS’ obligations with
respect to Commercial Operations and BMS’ Required Resource Commitment as
provided in Paragraph 7 above and, without limiting the foregoing, shall use
diligent, good faith efforts to Commercialize Product in the United States
through the Reversion Date with the goal of avoiding any negative impact on
sales of Product in the United States prior to or after the closing of the
Change of Control; (B) BMS’ rights in the United States under the Restated
Agreement (including this Amendment) shall be terminated, and all rights to
Commercialize Product in the United States shall revert to Otsuka as of the
Reversion Date in accordance with Section 12.7 and Section 13 of the Restated
Agreement (as amended) and the terms of this Amendment; (C) BMS shall use
diligent, good faith efforts to ensure a seamless transition to Otsuka of
responsibilities and efforts with respect to the Commercialization of Product,
including allocation of resources and reasonable assistance during any phase-in
or ramp-up of Otsuka’s commercial capabilities, so as to preserve the commercial
value of Product, to minimize disruption to Commercialization efforts and to
enable the continuity of promotional efforts relating to Product, all subject
to, and in accordance with, applicable law and regulatory constraints; and
(D) BMS’ obligations under the P-T Services

 

16

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Agreement and the P-T Supply Agreement shall remain in effect and shall
automatically be in force as of the Reversion Date.

If the BMS Election Notice required above notifies Otsuka that the Third Party
Entity, the Surviving Entity or BMS (as the case may be) elects to divest its
interest in Product, then BMS shall promptly notify Otsuka in writing of the
anticipated closing date of such Change of Control and shall keep Otsuka
informed on an ongoing basis of changes to such anticipated closing date.
Notwithstanding the above, if in fact there is no closing of the Change of
Control described above, with respect to which applicable law or regulatory
action required divestiture as a condition of closing such Change of Control,
then Otsuka’s obligations under Options 1 and 2 above, regardless of its
election, shall be null and void, and the Parties’ respective rights and
obligations under the Restated Agreement (as amended) and under the Oncology
Collaboration Agreement shall continue in full force and effect in accordance
with their terms.

(c)(i) If BMS, prior to [*], undergoes a Change of Control not covered by
subparagraph (b) above (that is, there is no governmental requirement of
divestiture as a condition of closing such Change of Control) and a Third Party
Entity or the Surviving Entity (or an Affiliate of such entity) is
Commercializing a Comparable Product in the United States as of the effective
date of such Change of Control, the Surviving Entity (whether BMS or a Third
Party Entity or any of their respective Affiliates) shall, as soon as
practicable prior to the anticipated closing date of such Change of Control and,
in any event, no later than ten (10) Business Days after the effective date of
such Change of Control, give written notice to Otsuka of such Change of Control,
and in such notice, shall describe such Comparable Product (“BMS Change of
Control Notice”) and shall, promptly thereafter, furnish to Otsuka information
that Otsuka reasonably requests regarding such Comparable Product in order to
enable Otsuka to make an informed decision as provided below in this
subparagraph (c).

(ii) Within sixty (60) days after the effective date of such Change of Control
or Otsuka’s receipt of the BMS Change of Control Notice, whichever is later,
Otsuka shall choose between one of the following alternatives (at its election)
and shall notify the Surviving Entity of such election:

(1) Otsuka may elect to continue the Restated Agreement (including this
Amendment) and the Oncology Collaboration Agreement in full force and effect,
under the terms and conditions thereof (the “Continuation Option”), by providing
written notice to the Surviving Entity (the “Otsuka Continuation Notice”). If
Otsuka elects the Continuation Option and chooses to continue the Restated
Agreement (as amended) in full force and effect, then Otsuka shall owe no fees
or compensation of any kind to BMS or the Surviving Entity, and the Surviving
Entity (whether BMS or a Third Party Entity or any of their respective
Affiliates) and its Affiliates, (A) shall use diligent, good faith efforts to
Commercialize Product in the United States throughout the remaining period of
the U.S. Abilify Extension Term, with the goal of avoiding any negative impact
on sales of Product in the United States relating to or resulting from the
Change of Control, and shall otherwise fulfill all obligations of BMS under the
Restated Agreement (as amended, including by this Amendment), including without
limitation, all of BMS’ obligations with respect to Commercial Operations and
BMS’ Required Resource Commitment as provided in Paragraph 7 above; and (B) the
promotion, detailing and marketing of Product shall be conducted by sales
representatives of the Surviving Entity and its Affiliates who are not involved
in the promotion or marketing of the Comparable Product, and the Surviving
Entity, its Affiliates and their respective licensees and

 

17

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

sublicensees, when permitted to Commercialize the Comparable Product in
accordance with Paragraph 11 of this Amendment, shall put into place “firewall”
protections such that sensitive marketing and commercial information relating to
the marketing and sales of Product is not disclosed or available to the
employees, agents or consultants of the Surviving Entity or its Affiliates or
their licensees or sublicensees who are involved in the planning and/or conduct
of the Commercialization of such Comparable Product; and (C) the Parties’ rights
and obligations under the Oncology Collaboration Agreement shall continue in
full force and effect in accordance with its terms; or

(2) Otsuka may elect to require the Surviving Entity (or the Third Party Entity,
or BMS or any of their respective Affiliates, as the case may be) (the
“Divesting Entity”) by written notice (the “Otsuka Notice to Divest”) to divest
either the Comparable Product or Product, at the Divesting Entity’s election.
The Divesting Entity shall, within thirty (30) days after its receipt of the
Otsuka Notice to Divest, notify Otsuka whether the Divesting Entity elects to
divest its interest in Product or the Comparable Product (the “Divesting Entity
Election Notice”) and the Divesting Entity must consummate one or the other such
divestiture within the applicable period provided below.

(A) If the Divesting Entity elects to divest its interest in the Comparable
Product, then the Divesting Entity shall sell or otherwise divest such
Comparable Product to a third party (not an Affiliate), in a transaction such
that, upon consummation of such transaction, the Divesting Entity has no control
over the Commercialization of such Comparable Product and no ongoing financial
interest (royalties, commercial milestones, earn-outs or otherwise) in the
commercial performance of such Comparable Product; provided, that the entity
purchasing the rights in such Comparable Product from the Divesting Entity shall
be permitted to pay the Divesting Entity the agreed purchase price for the
Comparable Product [*]. The Divesting Entity shall consummate such divestiture
of the Comparable Product, and shall provide reasonable documentation of the
consummation of such transaction to Otsuka, within [*] days after the Divesting
Entity’s receipt of the Otsuka Notice to Divest. In such case, all of the
Parties’ respective rights and obligations under the Restated Agreement
(including this Amendment) and under the Oncology Collaboration Agreement shall
continue in full force and effect in accordance with the terms of such
agreements.

(B) If the Divesting Entity elects to divest its interest in Product, then it
must divest Product, and all of its rights in Product, promptly to Otsuka and,
in any event not later than [*] days after the Divesting Entity’s receipt of the
Otsuka Notice to Divest. In addition, within sixty (60) days after Otsuka’s
receipt of the Divesting Entity Election Notice, Otsuka shall choose between
Option 1 and Option 2 as described in clause (1) and clause (2) of subparagraph
(b) above by providing written notice to the Divesting Entity (such notice, the
“Otsuka Election Notice”). Upon Otsuka’s election, the Parties’ respective
rights and obligations shall be as set forth in clause (1) and clause (2) of
subparagraph (b) above (as the case may be, depending upon which option Otsuka
elects) and as set forth in the two paragraphs in subparagraph (b) immediately
following clause (1) and clause (2) above, and as set forth in any other
provisions that are referenced in clause (1) and clause (2) above (as the case
may be) and in such two other paragraphs; provided that, references in clause
(1) and clause (2) of subparagraph (b) above to the “Reversion Date” shall be
deemed for this purpose to be the earlier of (i) the effective date of the
divestiture of Product to Otsuka or (ii) the date which is [*] days subsequent
to the date of the Otsuka Notice to Divest.

 

18

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

(d) In the event that Otsuka does not provide the Otsuka Election Notice to BMS
within the sixty (60) day period described in subparagraph (b) above, Otsuka
shall be deemed to have elected to terminate all of BMS’ rights to Commercialize
Product in the United States pursuant to Option 2 under subparagraph (b)(2)
above. In the event that Otsuka does not provide the Otsuka Continuation Notice
or the Otsuka Notice to Divest to the Surviving Entity within the sixty (60) day
period described in subparagraph (c)(ii) above, Otsuka shall be deemed to have
elected the “Continuation Option” described in subparagraph (c)(ii)(1) above.

(e) Definitions.

(i) “Alternative Product” means a product that is being developed or
Commercialized by a Third Party Entity, where BMS or such Third Party Entity or
an applicable Surviving Entity is, due to BMS’ Commercialization of Product and
as a condition of closing a proposed transaction, required by applicable law or
regulatory action to divest either (A) such product or (B) Product.

(ii) “Change of Control” means with respect to BMS:

(1) the acquisition, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) which is not,
directly or indirectly, an Affiliate of BMS, of all or substantially all of the
property or assets of BMS, other than an acquisition or series of related
acquisitions in which BMS or its stockholders receive, directly or indirectly,
as consideration for such property or assets, equity securities of such Person
(or any Affiliate of such Person) that, taken together with all other equity
securities of such Person (and any Affiliate of such Person) owned, beneficially
or of record, directly or indirectly, by any Affiliate of BMS, in the aggregate
constitute either (i) [*] or more of the outstanding equity securities of such
Person or (ii) equity securities representing [*] or more of the Voting Power
(as defined below) of such Person (or any Affiliate of such Person);

(2) the acquisition by any Person which is not, directly or indirectly, an
Affiliate of BMS, of more than [*] of the Voting Power of BMS, other than an
acquisition or series of related acquisitions in which the stockholders of BMS
immediately prior to the consummation of such acquisition (or, in the case of a
series of related acquisitions, the stockholders of BMS immediately prior to the
consummation of the first of such series of acquisitions) receive, an ownership
interest, directly or indirectly, beneficially or of record, in equity
securities of BMS that, taken together with all other equity securities of BMS
owned, directly or indirectly, beneficially or of record, by an Affiliate of
BMS, represent an aggregate of either (i) [*] or more of the outstanding equity
securities or (ii) equity securities representing [*] or more of the Voting
Power of BMS immediately following the consummation of such acquisition (or, in
the case of a series of acquisitions, immediately following the consummation of
the last of the acquisitions that has been consummated in such series), in any
case solely to the extent that such acquisition would require divestiture of
either Product or an Alternative Product; or

(3) the consummation of any merger, consolidation or other business combination
transaction involving BMS, other than through any transaction or series of
related transactions in which the BMS stockholders immediately prior to the
consummation of such

 

19

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

transaction (or, in the case of a series of transactions, the BMS stockholders
immediately prior to the consummation of the first of such series of
transactions) receive, an ownership interest, directly or indirectly,
beneficially or of record, in equity securities of the Surviving Entity (or any
Affiliate of the Surviving Entity) that, taken together with all other equity
securities of the Surviving Entity (or any Affiliate of the Surviving Entity)
owned, directly or indirectly, beneficially or of record, by an Affiliate of
BMS, represent an aggregate of either (i) [*] or more of the outstanding equity
securities or (ii) equity securities representing [*] or more of the Voting
Power of the Surviving Entity (or any Affiliate of the Surviving Entity)
immediately following the consummation of such transaction (or, in the case of a
series of transactions, immediately following the consummation of the last of
the transactions that has been consummated in such series).

Notwithstanding the foregoing, a “Change of Control” shall not have occurred
with respect to any transaction otherwise referred to in clauses (1), (2) or
(3) above as a Change of Control (other than a transaction in which the
consideration does not include equity securities) unless the quotient of (A) the
[*] of BMS immediately prior to the public announcement of such transaction (as
determined using the [*]), divided by (B) the sum of (1) the [*], plus (2) the
[*], is less than [*] (such requirement, the “[*]”); provided, however, that,
with respect to any transaction described in clause (2) above that is not
approved by the board of directors of BMS or a committee thereof prior to the
announcement of such transaction, the [*] shall be calculated using the date of
the consummation of such transaction; and provided further, however that if the
Counterparty does not have [*], then for purposes of the [*], the Counterparty’s
[*] shall be, instead, the [*] as of immediately prior to the public
announcement of such transaction, excluding any [*] in connection with such
transaction (the “[*]”). If BMS and Otsuka do not agree on the amount of the
[*], then such amount shall be determined by expedited arbitration conducted in
accordance with Section 14.1 of the Restated Agreement, with either party being
able to request such arbitration.

(iii) “Comparable Product” means a product, other than Product, which is being
developed for, or carries a labeled indication approved by the applicable
regulatory authority, that is [*] approved by the same regulatory authority;
provided that, with respect to a Change of Control or Business Combination
occurring subsequent to [*], in the case of a product that would otherwise be a
Comparable Product solely by virtue of carrying a labeled indication for

 

20

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*], any such product shall not be deemed to be a Comparable Product unless
either (A) sales of such product for [*] during the four (4) calendar quarters
immediately prior to such Change of Control or Business Combination (or for the
period of time in which such product has carried such labeled indication, if
less than four (4) calendar quarters) exceed [*] of the total sales of such
product during the four (4) calendar quarters immediately prior to such Change
of Control or Business Combination (or for the period of time in which such
product has carried such labeled indication, if less than four (4) calendar
quarters), or (B) sales of such product for [*] during the four (4) calendar
quarters immediately prior to such Change of Control or Business Combination
exceed [*]. For clarity, if such product carries any other labeled indication
(instead of or in addition to [*]) that is substantially the same as a labeled
indication for Product as of the Amendment Effective Date, such product shall be
deemed a Comparable Product both before and after [*], regardless of the level
of such product’s sales for [*]. For further clarity, a product that carries a
labeled indication for [*], but does not carry a labeled indication [*], is not
a Comparable Product.

(iv) “Surviving Entity” means a Person that is, or is contemplated to be, the
surviving Person pursuant to the consummation of a Change of Control
transaction.

(v) “Third Party Entity” means a Person with whom BMS consummates a Change of
Control transaction (or a definitive agreement to enter into a Change of Control
transaction).

(vi) “Voting Power” means the number of votes entitled to be cast in the
election of members of the board of directors.

(f) If BMS or an Affiliate acquires, is acquired by, merges or consolidates
with, or otherwise enters into a business combination transaction with any
Person (collectively, a “Business Combination”) that does not constitute a
Change of Control, and the resulting or surviving entity (whether BMS, an
Affiliate or another Person) or an Affiliate of such entity has an Alternative
Product or is Commercializing a Comparable Product, then BMS shall so notify
Otsuka as soon as practicable prior to the anticipated closing date of such
Business Combination, and in any event no later than ten (10) Business Days of
the closing of such Business Combination, and shall, promptly thereafter,
furnish to Otsuka information that Otsuka reasonably requests in order to make
an informed decision as provided in subparagraph (ii) below. For the avoidance
of doubt, the terms of this subparagraph (f) shall apply only in the event of a
Business Combination that is not a Change of Control, and if BMS undergoes a
Change of Control, the terms of subparagraphs (a), (b), (c) and (d) above, as
applicable, shall apply.

(i) If the Federal Trade Commission (“FTC”) or other U.S. governmental entity
requires BMS, its Affiliate or the resulting or surviving entity (the “Divesting
Entity”) to divest either an Alternative Product or Product as a condition of
closing the Business Combination, the Divesting Entity, including BMS, shall
provide written notice to Otsuka within thirty (30) days after first being
informed by the applicable U.S. governmental entity of such requirement, which
notice shall notify Otsuka whether such entity elects to divest its interest in
Product or the Alternative

 

21

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Product (“BMS Election Notice”). If the BMS Election Notice notifies Otsuka that
the Divesting Entity (whether BMS or another Person) elects to divest its
interest in the Alternative Product, then such entity shall divest such
Alternative Product and all interests therein promptly and all of the Parties’
respective rights and obligations under the Restated Agreement (including this
Amendment) and under the Oncology Collaboration Agreement shall continue in full
force and effect in accordance with the terms of such agreements. If the BMS
Election Notice notifies Otsuka that the Divesting Entity (whether BMS or
another Person) elects to divest its interest in Product, then, it must divest
Product, and all rights in Product to Otsuka, and such divestiture shall be
deemed effective on the closing date of the Business Combination (the “Non-CoC
Reversion Date”). Unlike a divestiture to Otsuka in the event of a Change of
Control, Otsuka shall owe no fee or compensation of any kind to the Divesting
Entity (including BMS) in exchange for such divestiture of Product to Otsuka,
and all of Otsuka’s rights under the Oncology Collaboration Agreement shall
continue in full force and effect in accordance with the terms of such
agreement. BMS’ rights under the Restated Agreement (including this Amendment)
shall terminate upon the Non-CoC Reversion Date; provided, that (A) BMS shall
fulfill all obligations under the Restated Agreement (including this Amendment)
through the Non-CoC Reversion Date, including without limitation, all of BMS’
obligations with respect to Commercial Operations and BMS’ Required Resource
Commitment as provided in Paragraph 7 above and, without limiting the foregoing,
shall use diligent, good faith efforts to Commercialize Product in the United
States through the Non-CoC Reversion Date, with the goal of [*] relating to or
resulting from such Business Combination prior to or after the closing of the
Business Combination; (B) BMS’ rights in the United States under the Restated
Agreement (including this Amendment) shall be terminated, and all rights to
Commercialize Product in the United States shall revert to Otsuka as of the
Non-CoC Reversion Date in accordance with Section 12.7 and Section 13 of the
Restated Agreement (as amended) and the terms of this Amendment; (C) BMS shall
use diligent, good faith efforts to ensure a seamless transition of
responsibilities and efforts with respect to the Commercialization of Product,
including allocation of resources and reasonable assistance during any phase-in
or ramp-up of Otsuka’s commercial capabilities, so as to preserve the commercial
value of Product, to minimize disruption to Commercialization efforts and to
enable the continuity of promotional efforts relating to Product, all subject
to, and in accordance with, applicable law and regulatory constraints; and
(D) BMS’ obligations under the P-T Services Agreement and the P-T Supply
Agreement shall remain in effect and shall automatically be in force as of the
date of the BMS Election Notice, subject to applicable law.

(ii) If neither the FTC nor any other U.S. governmental entity requires BMS, its
Affiliate or the resulting or surviving entity in a Business Combination that
does not constitute a Change of Control to divest either an Alternative Product
or Product, and where such Business Combination occurs prior to [*], Otsuka has
the option either:

(1) to continue BMS’ and Otsuka’s rights and obligations under the Restated
Agreement (including this Amendment) and under the Oncology Collaboration
Agreement, in accordance with the terms and conditions thereof, and if Otsuka
makes such election, then BMS and its Affiliates and the resulting or surviving
entity and its Affiliates shall continue to fulfill all of the obligations set
forth in clauses (A) and (B) of subparagraph (c) above; or

(2) to require BMS, its Affiliate or the resulting or surviving entity (the
“Divesting Entity”) by written notice (the “Otsuka Notice to Divest”) to divest
either the Comparable Product or Product, at the Divesting Entity’s election. If
the Divesting Entity (including

 

22

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

BMS) elects to divest Product, it must divest Product, and all of its rights in
Product, promptly to Otsuka and, in any event not later than [*] days after
receipt of the Otsuka Notice to Divest. Otsuka shall owe no fee or compensation
of any kind to the Divesting Entity (including BMS) in exchange for such
divestiture of Product to Otsuka, and Otsuka’s rights in the Oncology
Collaboration Agreement shall continue in full force and effect in accordance
with the terms of such agreement. BMS’ rights under the Restated Agreement
(including this Amendment) shall terminate upon the date of such divestiture of
Product; provided, that BMS shall continue to fulfill all of the obligations set
forth in clauses (A), (B), (C) and (D) of subparagraph (f)(i) above. If the
Divesting Entity elects to divest the Comparable Product, then such entity
shall, within [*] days after receipt of the Otsuka Notice to Divest, sell,
exclusively license or otherwise divest such Comparable Product to a third party
(not an Affiliate), in a transaction such that, upon consummation of such
transaction, neither the Divesting Entity nor any of its Affiliates has any
control over the Commercialization of such Comparable Product or any ongoing
financial interest in such Comparable Product (as provided in greater detail in
Paragraph 12(c)(ii)(2)(A) above, but with the permission to receive [*] as
provided therein). The Divesting Entity shall consummate such divestiture of the
Comparable Product and provide reasonable documentation of the consummation of
such transaction to Otsuka within such [*] period, and all of the Parties’
respective rights under the Restated Agreement (including this Amendment) and
under the Oncology Collaboration Agreement shall continue in full force and
effect in accordance with the terms of such agreements.

13. Indemnification. In light of the modifications set forth in this Amendment
relating to the Parties’ respective economic benefits from the sale of Product
in the United States during the U.S. Abilify Extension Term and to the JCC
tie-breaking vote, BMS and Otsuka hereby agree to amend the following
indemnification obligations under the Restated Agreement.

(a) The Parties hereby agree that Section 11.2 of the Restated Agreement is
hereby amended to provide that, as of January 1, 2013, Otsuka shall indemnify
BMS, its Affiliates and their respective directors, officers, employees and
agents, and defend and save each of them harmless, from and against any and all
Losses to the extent that they arise from or occur as a result of the
implementation after January 1, 2013, of those decisions of the JCC as to which
Otsuka has exercised its tie-breaking vote; provided that if such Losses result
not from the decisions of the JCC as to which Otsuka has exercised its
tie-breaking vote, but from the implementation of those decisions, then the
Party whose obligation it was to implement the decision(s), and whose manner of
implementing or failure to implement resulted in the Losses, shall bear such
Losses and shall indemnify the other Party therefor.

(b) BMS and Otsuka hereby reaffirm their intention and agreement to allocate
responsibility for actions, omissions and matters that are not within either
Party’s sole control in accordance with the Parties’ respective economic benefit
under the Restated Agreement (as amended). Accordingly, to reflect the Parties’
agreed change in their respective share of Net Sales of Product in the United
State commencing January 1, 2010, as set forth in Paragraph 5 of this Amendment,
the Parties hereby agree that Section 11.1 and Section 11.4 of the Restated
Agreement are hereby amended to provide that, as of January 1, 2010, Losses that
are imposed or incurred in the United States and that arise from or occur as a
result of actions, omissions and other matters not within either Party’s sole
control (“No-Fault Matters”) shall be apportioned in accordance with the
Parties’ respective economic benefit as follows: Any and all Losses imposed or
incurred in the United States and arising from or occurring as a result of
No-Fault Matters that occur in the United States

 

23

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

prior to January 1, 2010 (regardless of when any claim, suit or demand relating
to the same is threatened or filed) shall be apportioned [*] to BMS and [*] to
Otsuka, and any and all Losses imposed or incurred in the United States and
arising from or occurring as a result of No-Fault Matters that occur in the
United States on or after January 1, 2010, shall be apportioned to BMS and
Otsuka [*]; provided that, all such Losses imposed or incurred in the United
States and arising from or occurring as a result of No-Fault Matters that occur
in the United States during the “tiering years” (2013 – 2015) shall be
apportioned [*] to BMS and [*] to Otsuka. By way of example, but not in
limitation of the foregoing: [*]. For the avoidance of doubt, the applicable
percentage to be allocated to each Party for purposes of apportioning Losses in
accordance with this Paragraph 13 shall be established based on the date on
which the No-Fault Matter occurs (i.e., the occurrence of the action, omission
or other matter not within either Party’s sole control) and not based on when
the Indemnified Party seeks indemnification or when any claim, suit or demand
for Losses is threatened, filed or resolved. Further for the avoidance of doubt,
the amendments made to Section 11.1 and Section 11.4 of the Restated Agreement
pursuant to this Paragraph 13 apply only to Losses imposed or incurred in the
United States resulting from claims, suits or demands threatened or filed in the
United States, and nothing in this Paragraph 13 shall modify Section 11.1 or
Section 11.4 of the Restated Agreement with respect to Losses imposed or
incurred outside the United States.

14. Post-Termination Services and Supply Agreements. BMS and Otsuka hereby agree
that, at the request of Otsuka, BMS shall (i) in accordance with the terms of
the P-T Services Agreement, perform certain commercial, regulatory, safety and
related services after expiration of BMS’ rights in the United States and other
countries of the Territory, including, without limitation, distribution,
warehousing, inventory control, quality control, order-to-cash services, returns
processing, customs and trade functions, regulatory reporting and
pharmacovigilance, and (ii) in accordance with the terms of the P-T Supply
Agreement, manufacture and supply Product in the United States and other
countries of the Territory after expiration of BMS’ rights in the United States
and other countries. For the avoidance of doubt, the P-T Supply Agreement shall
be deemed to amend and supersede any inconsistent terms set forth in
Section 5.11.1(f) of the Restated Agreement.

15. Non-Solicitation. BMS and Otsuka agree that [*]. Accordingly, Section 15.2
of the Restated Agreement is hereby amended to give effect to this Paragraph 15.

16. Allocation of Costs for Third-Party License Rights. Section 5.11.7 of the
Restated Agreement, regarding the allocation of costs between Otsuka and BMS for
third-party intellectual

 

24

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

property, remains in effect; provided that the allocation of costs identified
therein on the basis of [*] to BMS and [*] to Otsuka, to the extent such costs
relate to the sale of Product in the United States, are hereby amended,
effective January 1, 2010, [*]. During the “tiering years” (2013-2015), BMS will
pay [*] of such costs under Section 5.11.7 and Otsuka will pay [*] of such
costs.

17. Definition of “Product”; IM Depot.

(a) The definition of “Product” as set forth in Section 1.42 of the Restated
Agreement is hereby amended to read in its entirety:

“Section 1.42. “Product” shall mean any prescription, finished, human
pharmaceutical product, in any formulation, in the Field containing Compound;
provided that any Otsuka product based on its “IM Depot” formulation containing
Compound shall not be deemed Product or a U.S. Competitive Product for purposes
of this Agreement.”

(b) Section 4.3.3 of the Restated Agreement is hereby amended to remove BMS’
obligation to diligently develop an IM Depot formulation.

18. Inventory of Compound. Section 5.11.1(d) of the Restated Agreement requires
Otsuka to maintain a rolling inventory of Compound equal to at least three
(3) times BMS’ firm order for the most recent quarter, unless the Parties
otherwise agree. The JCC shall discuss and determine during the U.S. Abilify
Extension Term whether it is appropriate to reduce this inventory requirement.

19. Term of Restated Agreement in the Rest of Territory. Section 12.1 of the
Restated Agreement is hereby amended to provide that the term of the Restated
Agreement in the Rest of Territory shall expire on April 20, 2015 in all
countries in the Rest of Territory except in those countries in which there is
exclusivity for Product resulting from one or more composition-of-matter patents
within the Patent Rights, data exclusivity or other regulatory exclusivity, in
which countries the term of the Restated Agreement shall expire upon the loss of
such exclusivity or on April 20, 2015, whichever is later.

20. Termination of Co-Promotion Agreement. The Parties hereby agree that certain
Co-Promotion Agreement, dated as of June 10, 2008 between E.R. Squibb & Sons, an
Affiliate of BMS, and Otsuka America Pharmaceutical, Inc., an Affiliate of
Otsuka, shall be terminated effective as of December 31, 2009.

21. Further Amendment. Within one hundred (120) days after the Amendment
Effective Date, the Parties shall negotiate in good faith, and use their
reasonable best efforts to enter into, a further amendment to the Restated
Agreement that shall expand upon the terms set forth in this Amendment,
consistent with the Parties’ intentions as reflected herein.

[Signature Page Follows]

 

25

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Otsuka and BMS agree that this Amendment is effective as of
the Amendment Effective Date set forth above.

 

OTSUKA PHARMACEUTICAL CO., LTD.     BRISTOL-MYERS SQUIBB COMPANY By:  

/s/ Taro Iwamoto, Ph.D.

    By:  

/s/ Lamberto Andreotti

Name:   Taro Iwamoto, Ph.D.     Name:   Lamberto Andreotti Title:   President
and Representative Director     Title:   President and Chief Operating Officer
By:  

/s/ Kazumichi Kobayashi

      Name:   Kazumichi Kobayashi       Title:   Senior Operating Officer,
Pharmaceutical Business Division      

 

26

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit 1

Baseline Commercial Plan

[*]



--------------------------------------------------------------------------------

Exhibit 2

FTE Rates and Indirect Costs

[*]



--------------------------------------------------------------------------------

Exhibit 3

Terms of Co-Promotion Agreement

Without limiting the generality of either Party’s rights and obligations
contained in the Amendment, the Co-Promotion Agreement shall, in addition to
such other terms as the Parties may agree and as are customary in an agreement
of that type, include the following terms and conditions, unless otherwise
agreed upon by the Parties:

 

    Allocation of Commercial Responsibilities   

Pursuant to Paragraph 7 of this Amendment, by October 1 of each year, the
Parties shall decide the total primary position detail equivalents (“PDEs”) to
be performed by the Parties’ MRs, and Annual Resource Commitments of both
Parties during the Fiscal year commencing on January 1 of the following year for
the promotion of ABILIFY in the U.S. For each year, the total PDEs and Annual
Resource Requirements of the respective Parties shall be called “Standard
Efforts” for that year. Such Standard Efforts shall be consistent with the
aggregate Annual Commercial Plan and Annual Commercial Expense Budget for such
year. In the event that a Party’s MRs will promote both Product and another
product, the JCC shall agree on an appropriate ratio of primary position details
and secondary position details for purposes of determining PDEs.

 

In accordance with Paragraph 7(d) of this Amendment, during the U.S. Abilify
Extension Term, Otsuka shall have the right, at its election, to deploy [*] MRs
and [*] MSLs in the Co-Promotion of Product in the United States. All Otsuka
sales representatives who will be performing sales calls shall be required to
have reasonably similar educational qualifications as BMS requires for its own
sales representatives. Additionally, all Otsuka sales representatives, prior to
being assigned by Otsuka to ABILIFY, shall have a minimum level of prior
experience promoting and detailing pharmaceutical products in the field of
neuroscience to specialty physicians (which level of experience shall be set
forth in the Co-Promotion Agreement); provided, however, that Otsuka sales
representatives that have demonstrated reasonable success in promoting and
detailing neuroscience products to primary care physicians shall be deemed to
have the foregoing minimum level of prior experience and shall not be required
to have experience detailing to specialty physicians.

 

To the extent that an additional training session for a [*] group of Otsuka MRs
and MSLs ([*]) is required as a result of Otsuka’s initial exercise of its
Co-Promotion rights or that any additional training session is required
thereafter for an increased number of new Otsuka MRs and MSLs of [*], BMS, at
Otsuka’s [*] request, shall provide to such initial or subsequent [*] group(s)
of new Otsuka MRs and MSLs, and to designated Otsuka individuals who will train
additional Otsuka MRs and MSLs in the future, appropriate training regarding
[*], specifically; provided that in the event that [*]

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

        

in any such training session, the Parties will [*].

 

    

In addition, BMS shall provide Product-specific training on the Product for all
new and current Otsuka MRs and Otsuka MSLs (to the extent that such MRs and MSLs
are part of Otsuka’s Required Resource Commitment set forth in the applicable
Annual Commercial Plan). Following such initial training, BMS shall also make
available additional training for all Otsuka MRs and MSLs when BMS provides such
additional training for its own sales force representatives on Product. All
costs related to such initial and ongoing product-specific training of Otsuka
MRs and MSLs shall be included in Operational Expenses as Indirect Costs.

 

All Otsuka and BMS sales representatives shall be subject to a reasonable
proficiency examination relevant to Product.

 

As Otsuka deploys its MRs in the Co-Promotion effort in the United States, the
assignment of each Party’s sales force will be equitable so that the sales force
of each Party is assigned valuable, productive accounts and an equitable share
of responsibility for opinion leaders, large accounts and other more desirable
accounts and prescribers. Otsuka sales representatives will be geographically
dispersed so as to have equitable representation with the BMS sales
representatives in the most productive areas of the United States, based on
analysis of prescriber profiles. In geographic areas where both companies have
sales representatives, reasonable efforts will be made to split the sales
targets as equitably as possible. Both BMS and Otsuka sales representatives will
be assigned to cover economically valuable accounts, including without
limitation (and as an amendment to Section 5.3.5 of the Restated Agreement),
teaching hospitals and influential medical centers, military/veteran accounts,
long-term care and prisons. Furthermore (and as a further amendment to Section
5.3.5 of the Restated Agreement), (1) Otsuka account executives may continue to
call on managed care organizations and government agencies in tandem with BMS
account executives, and (2) subsequent to June 30, 2014, Otsuka account
executives may independently call on managed care organizations and government
agencies, unless such calls are inconsistent with an agreed Annual Commercial
Plan.

 

The Parties shall prepare and implement a [*] Plan in accordance with Paragraph
7(d) of this Amendment.

 

Co-Promotion Agreement   

The Co-Promotion Agreement will be negotiated within one hundred twenty (120)
days subsequent to the Amendment Effective Date. The Co-Promotion agreement
shall be limited to Commercialization in the U.S. and shall be consistent with
the Amendment, including this Exhibit 3.

 

In the Co-Promotion Agreement, the Parties shall jointly discuss and agree upon
detailing thresholds, the cost of each detail (or of FTEs based on details per
FTE) for purposes of determining Operational Expenses, and shortfall provisions
(e.g., the target number of detailing and allocation thereof between the Parties
and specific remedies in case of shortfall of the allocated PDEs by a Party,
etc.). Otsuka shall adopt reasonable measures of sales performance consistent
with BMS’ internal company metrics, and the Parties shall agree on

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

    

 

a method of communication with respect to sales performance results.

 

    

The allocation of PDEs shall be consistent with each Party’s Standard Efforts
commitment as set forth in the Annual Commercial Plan (consistent with Paragraph
7 of the Amendment.)

 

The Co-Promotion Agreement shall also set forth how each Party’s annual PDE
requirements shall be allocated on a quarterly basis (the “Quarterly
PDE/Detailing Amount”) and, in the event a Party delivers in excess of [*] of
such Party’s Quarterly PDE/Detailing Amount for a particular Quarter, then the
number of such Party’s PDEs in excess of such [*] threshold shall be excluded
from the calculation in determining if a Party’s obligations have been met with
respect to such Party’s PDE requirements under the Co-Promotion Agreement.

 

Breach   

The Parties shall jointly discuss and agree upon standards and consequences for
either Party’s failure to provide its respective share of Standard Efforts
during any quarter or year, including, e.g., obligations to deliver PDE
shortfall in a given quarter or year, and financial remedies tied to deficits
(with increased penalties in the case of a severe or repeated failure), which
shall be set forth in the definitive Co-Promotion Agreement.

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit 4

Generics Termination Fee

[*] [Note: Approximately two pages of text are omitted.]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Exhibit 5

Termination Price

[*] [Note: Approximately four pages of text are omitted.]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION